23 So.3d 1253 (2009)
Maureen KOSZOLA and John Koszola, Appellants,
v.
SARATOGA BAY HOMEOWNERS ASSOCIATION, INC., a Florida not-for-profit corporation, Appellee.
No. 4D08-4172.
District Court of Appeal of Florida, Fourth District.
December 23, 2009.
Rehearing Denied January 29, 2010.
Maureen Koszola and John Koszola, West Palm Beach and Downers Grove, Illinois, pro se.
Siobhan Helene Shea of Siobhan Helene Shea Appellate Practice, Palm Beach, for appellee.
GERBER, J.
We affirm the trial court's final judgment granting declaratory and injunctive relief to the appellee on the finding that the appellants violated the appellee's declaration and rules and regulations regarding signage and nuisance. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) ("Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court's judgment is not supported by the evidence or by an alternative theory.").
We also affirm the denial of the appellants' post-judgment motions seeking to disqualify the trial court. See MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332, 1338 (Fla.1990) ("[W]e cannot operate a judicial system . . . on the basis of the factually unsubstantiated perceptions of the cynical and distrustful.") (citation omitted); State v. Shaw, 643 So.2d 1163, 1165 (Fla. 4th DCA 1994) ("[M]otions to disqualify shall not be used by disgruntled litigants as mere licenses to judge-shop.").
Affirmed.
POLEN and MAY, JJ., concur.